DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 16 November 2020 is acknowledged; claims 11-19 are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (U.S. Patent Publication # 2008/0081376) in view of Rajan et al. (U.S. Patent # 7276161), hereinafter, “Hernandez” and “Rajan”.

Hernandez does not specifically teach that the filter module, the reduction module, and the capture module are removably attached, but does teach wherein the filters can be regenerated by a suitable heating process (Paragraph [0040]). It is submitted that the removal of the porous grids for the disclosed heating procedure would have been obvious to one of ordinary skill in the art, otherwise the mercury would simply collect inside housing 110, and the high temperatures disclosed in Paragraph [0040]) could damage housing 110.
Hernandez does not specifically teach that the modules are removably attached to each other. 
Rajan discloses a drinking water filter comprising multiple housing portions which are all connected and separable from each other and, depending on the quality of the water to be treated, can be removed or included as necessary (Figs. 1, 4; Column 2, lines 42-47). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the filter media modules of Hernandez such that they are removably attached to each other as housing portions as disclosed by Rajan because Hernandez discloses that the filters of the invention can be one phase in a multi-stage filter (Paragraph [0039]) and that the filter can be adapted as a point-of-use, drinking water/sink filter (Paragraphs [0037, 0039]), and because Rajan discloses that the filtration modules can be included or removed as 

With respect to claims 2 and 10, Hernandez does not specifically teach a second filter module and a second capture module as claimed, but does disclose that the filters of the invention can be one phase in a multi-stage filter (Paragraph [0039]), and that the filter can be adapted as a point-of-use, under sink filter (Paragraphs [0037, 0039]).  
Rajan discloses a water treatment filter with a plurality of removably connected housing portions comprising a variety of different filtration media which targets a variety of different contaminants including halogens, microorganisms, iodine, organic, inorganic, and radiological contaminants (Column 2, lines 13-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the various removal media of Rajan to the device of Hernandez because Hernandez discloses that the filters of the invention can be one phase in a multi-stage filter (Paragraph [0039]), and that the filter can be adapted as a point-of-use, under sink filter (Paragraphs [0037, 0039]), and because Rajan teaches that the multiple filtration modules are necessary to ensure the complete treatment of the water in the system (Column 2, lines 13-16), that the housing portions are all separable from each other and, depending on the quality of the water to be treated, can be removed or included as necessary (Column 2, lines 42-47), and further both references are directed to drinking water filters within faucets of residential housing. 
Regarding the second mesh size recited in claim 2, it is submitted that the wide variety of contaminants, having a size of ions, complexes, molecules, or a bacterial cell or colony, which are removed by the media of Rajan, renders a different mesh size obvious to the ordinary artisan.  See also the Fig. 4 embodiment, wherein a first treatment section has a first filter paper which filters out large impurities in the water (Column 4, lines 41-45), “a second filter module”. 

.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (U.S. Patent Publication # 2008/0081376) in view of Rajan et al. (U.S. Patent # 7276161) as applied to claim 1 above, and further in view of Thomas et al. (U.S. Patent Publication # 2014/0371105), hereinafter, “Hernandez”, “Rajan”, and “Thomas”.
With respect to claims 8 and 9, Hernandez/Rajan does not specifically teach that the capture agent is configured to bind a plurality of mercury species, or wherein the capture agent comprises an organic thiol in combination with gold. 
Thomas discloses a sensor comprising gold nanoparticles and organic thiol (Paragraph [0035]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the sensor of Thomas to the filter of Hernandez because Hernandez discloses that gold nanoparticles are used in the device (Abstract; Paragraph [0028]) and teaches that the upper limit of [Hg] in drinking water is 2x10-9 (Paragraph [0059]), and because Thomas discloses that the disclosed sensor assembly and detect organic and/or inorganic mercury compounds, including elemental mercury, in water (Abstract).  Inclusion of the sensor array of Thomas at the inlet and/or outlet of the filter of Hernandez would allow the ordinary artisan to determine what concentration of mercury is in the water before and after treatment in the filter of Hernandez, in order to ensure water drinking standards are met. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	08 September 2021